Citation Nr: 0626731	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-03 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left arm disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from May 1971 to April 
1972.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 decision by a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

In December 1997 the veteran submitted a reopened claim for 
service connection for a left hand disorder.  The Board 
hereby refers this matter to the RO for appropriate action.  

In July 2005 the veteran withdrew his claim for nonservice-
connected pension.  In April 2006 the veteran withdrew his 
request for a travel Board hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran in his January 2004 Form 9 Appeal stated that 
there are possible outstanding VA and Social Security 
Administration records, including a VA examination from 
several years ago which was conducted in Sacramento.  In his 
March 2001 claim, it was indicated that there were recent 
treatment records at the Lindhurst Medical Clinic.  Given 
that these records may constitute new and material evidence 
that could reopen the veteran's claims, they need to be 
obtained.  

With regard to additional evidence, the veteran is hereby 
informed of the need to submit any additional pertinent 
evidence in his possession. 



Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The veteran should be asked to 
clarify the dates and locations of VA 
facilities where he underwent 
examinations and/or treatment.  These 
records should then be sought and 
associated with the claims folder.  

2.  The veteran should be asked to send 
written authorization for all outstanding 
private medical records, to specifically 
include records from the Lindhurst 
Medical Clinic.  The veteran should 
provide dates of treatment and addresses 
for all private medical facilities.  

3.  The veteran's Social Security 
Administration records should be obtained 
and associated with the claims folder.  

4.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



